ORDER

PER CURIAM.
Claimant Thomas Daniels appeals from a Final Award of the Labor and Industrial Relations Commission denying his claim for workers’ compensation. On appeal, he argues that the Commission erred when it found he sustained pre-existing permanent partial disability but failed to find it was a hindrance or obstacle to employment.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts or restating principles of law. We have, however, provided the parties with a memorandum for their exclusive use detailing the reasons for our decision. The Commission’s Award is affirmed pursuant to Rule 84.16(b).